  Case 20-41227        Doc 2    Filed 05/26/20 Entered 05/26/20 17:44:15             Desc Main
                                  Document     Page 1 of 17



Eric A. Liepins
ERIC A. LIEPINS, P.C.
12770 Coit Road
Suite 1100
Dallas, Texas 75251
Ph. (972) 991-5591
Fax (972) 991-5788

PROPOSED ATTORNEYS FOR DEBTOR

                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


IN RE                                                §
                                                     §
ROYAL TRANSPORT EXPRESS, LLC                         §
                                                     §       Case no. 20-41227
                                                     §
                                                     §
        DEBTOR                                       §


        PLAN OF REORGANIZATION OF ROYAL TRANSPORT EXPRESS, LLC.
                        PURSUANT TO SECTION 1190
                OF THE BANKRUPTCY CODE DATED MAY 26, 2020

TO:     ALL PARTIES-IN-INTEREST, THEIR ATTORNEYS OF RECORD AND TO THE
        HONORABLE UNITED STATES BANKRUPTCY JUDGE:


                                              I
                                        INTRODUCTION

                                      Identity of the Debtors

        Royal Transport Express, LLC, (“Debtor”) filed its voluntary Chapter 11 case in the United
States Bankruptcy Court for the Eastern District of Texas, Sherman Division ("Court") on May 26,
2020. The Debtor operates trucking company. The Debtor proposes to restructure its current
indebtedness and continue its operations to provide a dividend to the unsecured creditors of Debtor.




DEBTOR’S PLAN OF REORGANIZATION PURSUANT TO SECTION 1190 OF THE BANKRUPTCY CODE
DATED MAY 26, 2020 - Page 1
   Case 20-41227        Doc 2     Filed 05/26/20 Entered 05/26/20 17:44:15               Desc Main
                                    Document     Page 2 of 17




                                    Explanation of Chapter 11

        Chapter 11 is the principal reorganization chapter of the Code. There are different types of
Chapter 11 designations. In this case, the Debtor has chosen to proceed under a Subchapter V- Small
Business Debtor Reorganization (“Subchapter V”). Pursuant to a Subchapter V Chapter 11, a
debtor is authorized to reorganize its business for its own benefit and that of its creditors and equity
interest holders. Formulation of a plan of reorganization is the principal purpose of a Chapter 11
reorganization case. A plan of reorganization sets forth the means for satisfying claims against and
interests in the debtor. After a plan of reorganization has been filed, it must either be accepted by
holders of claims against, or interests in, the debtor, or be found by the Court not to discriminate
unfairly and that it is fair and equitable with respect to each class of claims or interests that is
impaired under the plan that has not accepted the plan.


                Explanation of the Process of Confirmation


        Acceptance of the plan by the Creditors and Equity Interest Holders is important. In order
for the plan to be accepted by each class of claims, the creditors that hold at least two thirds (2/3) in
amount and more than one-half (½) in number of the allowed claims actually voting on the plan in
such class must vote for the plan and the equity interest holders that hold at least two-thirds (2/3) in
amount of the allowed interests actually voting on the plan in such class must vote for the plan. As
set forth above, a Subchapter V Chapter 11 does not require that each holder of a claim against, or
interest in, the debtor vote in favor of the plan in order for it to be confirmed by the Court.

         Confirmation of the plan discharges the debtor from all of its pre-confirmation debts and
liabilities except as expressly provided for in the plan and Section 1141(d) of the Code.
Confirmation makes the plan binding upon the debtors and all claimants, equity interest holders and
other parties-in-interest, regardless of whether or not they have accepted the plan.

                Voting Procedures

       Unimpaired Class. Claimants in Class 1 and 11 are not impaired under the Plan. Such
Classes are deemed to have accepted the Plan.

       Impaired Classes. The Class 2 through 10 Claimants are impaired as defined by Section
1124 of the Code. The Debtor is seeking the acceptance of the Plan by Claimants in Classes 2
through 10. Each holder of an Allowed Claim in Classes 2 through 10 may vote on the Plan by
completing, dating and signing the ballot sent to each holder and filing the ballot as set forth below.




DEBTOR’S PLAN OF REORGANIZATION PURSUANT TO SECTION 1190 OF THE BANKRUPTCY CODE
DATED MAY 26, 2020 - Page 2
   Case 20-41227        Doc 2      Filed 05/26/20 Entered 05/26/20 17:44:15               Desc Main
                                     Document     Page 3 of 17



        For all Classes, the ballot must be returned to Eric A. Liepins, 12770 Coit Road, Suite 1100,
Dallas, Texas 75251. In order to be counted, ballots must be RECEIVED no later than at the time
and on the date stated on the ballot.


                Best Interests of Creditors Test

         Section 1129(a)(7) of the Code requires that each impaired class of claims or interests accept
the Plan or receive or retain under the Plan on account of such claim or interest, property of a value
as of the Effective Date of the Plan, that is not less than the amount that such holder would so receive
or retain if the Debtor was liquidated under Chapter 7 of the Bankruptcy Code. If Section 1111(b)(2)
of the Bankruptcy Code applies to the claims of such class, each holder of a claim of such class will
receive or retain under the Plan, on account of such claim, property of a value, as of the Effective
Date of the Plan, that is not less than the value of such holder's interest in the estate's interest in the
property that secures such claims. In order for the Plan to be confirmed, the Bankruptcy Court must
determine that the Plan is in the best interests of the Debtor’s creditors. Accordingly, the proposed
Plan must provide the Debtor’s creditors with more than they would receive in a Chapter 7
liquidation. It is anticipated that in a Chapter 7 liquidation, the Debtor's creditors, other than the
secured creditors, would receive nothing. Accordingly, since the Plan proposes a substantial
dividend to all creditors, such creditors are receiving more than they would receive in a Chapter 7
liquidation. Accordingly, the Plan satisfies the requirements of Section 1129(a)(7).


                                             ARTICLE II
                                            DEFINITIONS

        Unless the context otherwise requires, the following capitalized terms shall have the
meanings indicated when used in this Plan which meaning shall be equally applicable to both the
singular and plural forms of such terms. Any term in this Plan that is not defined herein but that is
used in title 11, United States Code ("Code") shall have the meaning assigned to such term in the
Code.

        1.     “Administrative Claim" shall mean those Claims entitled to priority under the
provisions of Section 507 of the Code, pursuant to a claimed and allowed administrative expense
priority under Section 503(b) of the Code.

        2.       "Allowed Claim" as to all Classes, hereinafter specified, shall mean a Claim against
Debtor (a) for which a Proof of Claim has been timely filed with the Court by the Bar Date, or, with
leave of the Court and without objection by any party-in-interest, late-filed and as to which neither
the Debtor nor any party-in-interest files an objection or as to which the Claim is allowed by Final
Order of the Court, or (b) scheduled in the list of creditors, as may be amended, prepared and filed
with the Court pursuant to Rule 1007(b) and not listed as disputed, contingent or unliquidated as to
amount, as to which no objection to the allowance thereof has been interposed through closing of
this case, or as to which any such objection has been determined by an order or judgment which is


DEBTOR’S PLAN OF REORGANIZATION PURSUANT TO SECTION 1190 OF THE BANKRUPTCY CODE
DATED MAY 26, 2020 - Page 3
  Case 20-41227        Doc 2     Filed 05/26/20 Entered 05/26/20 17:44:15             Desc Main
                                   Document     Page 4 of 17



no longer subject to appeal or certiorari proceeding and as to which no appeal or certiorari
proceeding is pending. This category includes all Claims deemed unsecured pursuant to §506(a) of
the Code. When "Allowed Claim" is used in the context of a Secured Claim, the provisions of
§506(b) of the Code shall also apply.

        3.       "Allowed Secured Claim" shall mean an Allowed Claim secured by a lien, security
interest, or other encumbrance on the properties owned by the Debtor, which lien, security interest,
or other encumbrance has been properly perfected as required by law, to the extent of the value of
the property encumbered thereby. That portion of such Claim exceeding the value of the security
held therefor shall be an Unsecured Claim, as defined below and determined pursuant to 11 U.S.C.
§506(a).

        4.      "Allowed Unsecured Claim" shall mean an unsecured Claim against Debtor (a) for
which a Proof of Claim has been timely filed with the Court by the Bar Date, or, with leave of the
Court and without objection by any party-in-interest, late-filed and as to which neither the Debtor
nor any party-in-interest files an objection or as to which the Claim is allowed by Final Order of the
Court, or (b) scheduled in the list of creditors, as may be amended, prepared and filed with the Court
pursuant to Rule 1007(b) and not listed as disputed, contingent or unliquidated as to amount, as to
which no objection to the allowance thereof has been interposed through closing of this case, or as
to which any such objection has been determined by an order or judgment which is no longer subject
to appeal or certiorari proceeding and as to which no appeal or certiorari proceeding is pending. This
category includes all Claims deemed unsecured pursuant to §506(a) of the Code.

       5.      "Bar Date" shall mean the date fixed by the Court as the last date for filing all
Claims in this case other than Administrative and Priority Claims or Rejection Claims.

       6.      "Case" shall mean this Chapter 11 case.

        7.      "Claim" shall mean any right to payment from the Debtor as of the date of entry of
the Order Confirming Plan whether or not such right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or can be asserted by way of set-off. Claim includes any right or cause of action based
on a pre-petition monetary or non-monetary default.

       8.      "Claimant" shall mean the holder of a Claim.

       9.       "Class" shall refer to a category of holders of Claims or interests which are
"substantially similar" as provided for in Section 1122 of the Code.

        10.    "Code" shall mean the United States Bankruptcy Code, being title 11 of the United
States Code, as enacted in 1978 and thereafter amended.

       11.     "Confirmation" or "Confirmation of this Plan" shall mean entry by the Court of
an Order confirming this Plan at or after a hearing pursuant to Section 1129 of the Code.

DEBTOR’S PLAN OF REORGANIZATION PURSUANT TO SECTION 1190 OF THE BANKRUPTCY CODE
DATED MAY 26, 2020 - Page 4
  Case 20-41227        Doc 2    Filed 05/26/20 Entered 05/26/20 17:44:15            Desc Main
                                  Document     Page 5 of 17



       12.     "Confirmation Date" shall mean the date on which the Court enters an Order
confirming this Plan.

       13.    "Court" shall mean the United States Bankruptcy Court for the Eastern District of
Texas, Sherman Division, presiding over this Chapter 11 reorganization case, or any successor court
of competent jurisdiction.

       14.     "Creditor" shall mean any person having a Claim against Debtor.

       15.     "Debt" shall mean any obligation of Debtor, alone, and any obligation of Debtor and
any other Person, to any Entity.

       16.     "Debtor" shall mean Royal Express Transport, LLC.

       17.    "Disbursing Agent" shall mean the Reorganized Debtor or in the event of a
confirmation under 11 U.S.C. §1191(b) shall mean the Sub-Chapter V Trustee.

       18.     "Effective Date" shall mean thirty days after the Final Confirmation Date.

       19.     "Entity" shall include Person, estate trust, governmental unit and the United States
Trustee.

       20.     "Equity Interest Holders" shall mean holders of the equity interests in the Debtors.

        21.    "Final Confirmation" shall mean that date which is fourteen (14) days following the
entry of the Order Confirming Plan, during which period of time no Notice of Appeal is filed, or if
a Notice of Appeal is filed, during which period of time no Motion for Stay Pending Appeal is
granted or supersedeas bond is approved and filed.


        22.    "Order Confirming Plan" shall mean the Order of the Court determining that this
Plan meets the requirements of Chapter 11 of the Code and is entitled to confirmation under Chapter
11 of the Code.

      23.     "Petition Date" shall mean the date on which the Debtor filed this proceeding,
May 26, 2020.

      24.   "Plan" shall mean this Plan of Reorganization in its present form or as it
may be amended, modified or supplemented.

       25.     "Priority Claim" shall mean any Claim entitled to priority pursuant to Section
507(a) of the Code except for Tax Claims and Claims incurred by the Debtor post-petition in the
ordinary course of business.


DEBTOR’S PLAN OF REORGANIZATION PURSUANT TO SECTION 1190 OF THE BANKRUPTCY CODE
DATED MAY 26, 2020 - Page 5
  Case 20-41227        Doc 2    Filed 05/26/20 Entered 05/26/20 17:44:15            Desc Main
                                  Document     Page 6 of 17



       26.    "Rejection Claim" shall mean any Claim arising out of the rejection of a lease or
executory contract pursuant to Section 365 of the Code, which Claim shall be treated as an
Unsecured Claim.

        27.     "Reorganized Debtor" shall mean the entity which shall assume title to and
control of the Debtors' assets and liabilities upon confirmation as provided herein.

        28.      "Secured Claim" shall mean an Allowed Claim secured by a lien, security
interest, or other encumbrance on the properties owned by the Debtor, which lien, security interest,
or other encumbrance has been properly perfected as required by law, to the extent of the value of
the property encumbered thereby. That portion of such Claim exceeding the value of the security
held therefor shall be an Unsecured Claim, as defined below and determined pursuant to 11 U.S.C.
§506(a).

       29.     “Sub-Chapter V Trustee” shall be that person appointed under 11 U.S.C. §1183.

     30.   "Substantial Consummation" shall occur upon                       Reorganized Debtor's
commencement of payments to creditors as provided in this Plan.

       31.     "Tax Claims" shall mean any Claim entitled to priority under Section 507(a)(8) of
the Code and shall include the claims of taxing authorities for taxes owed on the property retained
by the Debtor under this Plan.

       32.     "Unsecured Claim" shall mean any Allowed Claim, whether or not liquidated or
contingent other than a Priority Claim, a Tax Claim, or a Secured Claim.




                                             III
                                      REPRESENTATIONS


     NO REPRESENTATIONS CONCERNING THE DEBTOR IS AUTHORIZED BY
THE DEBTOR OTHER THAN THOSE SET FORTH IN THIS PLAN. THE DEBTOR
RECOMMENDS THAT ANY REPRESENTATION OR INDUCEMENT MADE TO
SECURE YOUR ACCEPTANCE OR REJECTION OF THE PLAN WHICH IS NOT
CONTAINED IN THIS PLAN SHOULD NOT BE RELIED UPON BY YOU IN REACHING
YOUR DECISION ON HOW TO VOTE ON THE PLAN. ANY REPRESENTATION OR
INDUCEMENT MADE TO YOU NOT CONTAINED HEREIN SHOULD BE REPORTED
TO THE ATTORNEYS FOR DEBTOR WHO SHALL DELIVER SUCH INFORMATION
TO THE COURT FOR SUCH ACTION AS MAY BE APPROPRIATE.




DEBTOR’S PLAN OF REORGANIZATION PURSUANT TO SECTION 1190 OF THE BANKRUPTCY CODE
DATED MAY 26, 2020 - Page 6
  Case 20-41227       Doc 2    Filed 05/26/20 Entered 05/26/20 17:44:15         Desc Main
                                 Document     Page 7 of 17



     ANY BENEFITS OFFERED TO THE CREDITORS ACCORDING TO THE PLAN
WHICH MAY CONSTITUTE "SECURITIES" HAVE NOT BEEN APPROVED OR
DISAPPROVED BY THE FEDERAL SECURITIES AND EXCHANGE COMMISSION
("SEC"), THE TEXAS SECURITIES BOARD, OR ANY OTHER RELEVANT
GOVERNMENTAL AUTHORITY IN ANY STATE OF THE UNITED STATES. IN
ADDITION, NEITHER THE SEC, NOR ANY OTHER GOVERNMENTAL AUTHORITY
HAS PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PLAN. ANY
REPRESENTATIONS TO THE CONTRARY MAY BE A CRIMINAL OFFENSE.

     THE INFORMATION CONTAINED HEREIN HAS NOT BEEN SUBJECT TO A
CERTIFIED AUDIT. FOR THE FOREGOING REASON, AS WELL AS BECAUSE OF
THE IMPOSSIBILITY OF MAKING ASSUMPTIONS, ESTIMATES AND PROJECTIONS
INTO THE FUTURE WITH ACCURACY, THE DEBTOR IS UNABLE TO WARRANT OR
REPRESENT THAT THE INFORMATION CONTAINED HEREIN IS COMPLETELY
ACCURATE, ALTHOUGH EVERY REASONABLE EFFORT HAS BEEN MADE TO
ENSURE THAT SUCH INFORMATION IS ACCURATE. THE APPROVAL BY THE
COURT OF THIS PLAN DOES NOT CONSTITUTE AN ENDORSEMENT BY THE
COURT OF THE PLAN OR GUARANTEE THE ACCURACY OR COMPLETENESS OF
THE INFORMATION CONTAINED HEREIN.

     THE DEBTOR BELIEVES THAT THE PLAN WILL PROVIDE CLAIMANTS
WITH AN OPPORTUNITY ULTIMATELY TO RECEIVE MORE THAN THEY WOULD
RECEIVE IN A LIQUIDATION OF THE DEBTOR’S ASSETS, AND SHOULD BE
ACCEPTED. CONSEQUENTLY, THE DEBTOR URGES THAT CLAIMANTS VOTE FOR
THE PLAN.

      DEBTOR DOES NOT WARRANT OR REPRESENT THAT THE INFORMATION
CONTAINED HEREIN IS CORRECT, ALTHOUGH GREAT EFFORT HAS BEEN MADE
TO BE ACCURATE. THE STATEMENTS CONTAINED IN THIS PLAN ARE MADE AS
OF THE DATE HEREOF UNLESS ANOTHER TIME IS SPECIFIED HEREIN.


                                        ARTICLE IV

                       FINANCIAL PICTURE OF THE DEBTORS

                      Financial History and Background of the Debtor

       The Debtor operates a trucking company. As a result of a slowing trucking economy and
overextending in purchasing equipment, the Debtor filed a Chapter 11 bankruptcy on December 2,
2019 (“First Bankruptcy”). During the course of the First Bankruptcy, the Debtor entered into a
number of agreements with creditors to maintain operations. In March 2020 the COVID-19
pandemic, essentially shut down the Debtor’s business. In March 2020, the Debtor’s income was
$120,002 but in April 2020 the income dropped to $48,782. In May 2020, the Debtor’s income had


DEBTOR’S PLAN OF REORGANIZATION PURSUANT TO SECTION 1190 OF THE BANKRUPTCY CODE
DATED MAY 26, 2020 - Page 7
  Case 20-41227        Doc 2     Filed 05/26/20 Entered 05/26/20 17:44:15              Desc Main
                                   Document     Page 8 of 17



dropped to $29,667. Because of this income drop of over 75%, the Debtor was unable to make the
payments as agreed to the creditors in the First Bankruptcy. In May 2020, the Court dismissed the
Debtor’s First Bankruptcy.
         At the end of May 2020, the Debtor began receiving higher volumes of business. The Debtor
has streamlined operations and currently has 5 trucks running and 5 trailers. The Debtor also rents
out one trailer for $700 per month. At the present time the Debtor has booked work for the month
of June 2020 which will provide the Debtor with at least $90,700 in income. Based upon current
business and the re-opening of the trucking business as the risk from COVID-19 has lessen, the
Debtor has filed this proceeding to allow it to continue to operate and provide a quick repayment to
all its creditors.


                          Future Income and Expenses Under the Plan

       The Debtor believes it now has a solid business core and can continue operations while
repaying its current debts to the creditors. Attached hereto as Exhibit “A” are projections of gross
income, expenses and operating income for the next year. It is anticipated that after confirmation,
the Debtor will continue in business. Based upon the projections, the Debtor believes it can service
the debt to the creditors.

                                Post-Confirmation Management

         The Debtor is currently owned 50% by Harpreet Singh and 50% by Bahadur Dhesi. Mr Singh
is a driver and is compensated at the same rate as the other drivers of the Debtor. Mr Dhesi runs the
office and maintains all accounting functions. Mr Dhesi receives a monthly salary of $5,000.

                                           ARTICLE V.

                       ANALYSIS AND VALUATION OF PROPERTY

        The Debtor operates a trucking company. The Debtor’s assets consist 5 trucks and 6 trailers.
The value of the Debtor’s assets, if liquidated, would not cover the current secured creditors. The
Debtor believes there is very little likelihood of any dividend to the unsecured creditors in the event
of a liquidation of the assets of the Debtor.

       A liquidation analysis of the Debtor’s assets is attached hereto as Exhibit "B".


                                   ARTICLE VI
                       SUMMARY OF PLAN OF REORGANIZATION




DEBTOR’S PLAN OF REORGANIZATION PURSUANT TO SECTION 1190 OF THE BANKRUPTCY CODE
DATED MAY 26, 2020 - Page 8
   Case 20-41227        Doc 2     Filed 05/26/20 Entered 05/26/20 17:44:15                Desc Main
                                    Document     Page 9 of 17



       The Debtor will continue in business. The Debtor’s Plan will break the existing claims into
11 categories of Claimants. These claimants will receive cash payments over a period of time
beginning on the Effective Date.

        Satisfaction of Claims and Debts: The treatment of and consideration to be received by
holders of Allowed Claims or interests pursuant to this Article VI of this Plan shall be the sole an
exclusive means for full settlement, release and discharge of their respective Claims, Debts, or
interests. On the Confirmation Date, the Reorganized Debtor shall assume all duties, responsibilities
and obligations for the implementation of this Plan. Any class of Claimants failing to vote on this
Plan shall be deemed to have accepted this Plan in its present form or as modified or amended as
permitted herein.

        Class 1 Claimants (Allowed Administrative Claims of Professionals and Subchapter V
Trustee) are unimpaired and will be paid in cash and in full on the Effective Date of this Plan.
Professional fees are subject to approval by the Court as reasonable. Debtor’s attorney's fees
approved by the Court and payable to the law firm of Eric Liepins, P.C. will be paid immediately
following the later of Confirmation or approval by the Court out of the available cash. The
Subchapter V Trustee fees will be paid immediately following the later of Confirmation or approval
by the Court out of the available cash. The Debtor’s case will not be closed until all allowed
Administrative Claims are paid in full. Class 1 Creditor Allowed Claims are estimated as of the date
of the filing of this Plan to not exceed the amount of $15,000.

        The Class 1 Claimants are not impaired under this Plan.

         Class 2 Claimants (Allowed Ad Valorem Tax Creditors) are impaired and shall be
satisfied as follows: The Debtor owed ad valorem business personal property taxes to Collin County,
the City of Wylie and Wylie ISD. Based upon the Proofs of Claim filed by those entities in the First
Bankruptcy, the Debtor believes the amount owing to Collin County is $1,044.67; the amount owed
to City of Wylie is $5,364.76; and the amount owed to Wylie ISD is $13,174.46. All Ad Valorem
taxes due and owing they will receive post-petition pre-confirmation interest at the state statutory
rate of 12% per annum and post-confirmation interest at the rate of 12% per annum. The Debtor will
pay any Allowed Class 2 claimant over a period of 48 months from the Effective Date, commencing
on the Effective Date. The Debtor may pre-pay these taxes at any time without penalty. The Taxing
Authorities shall retain their statutory senior lien position regardless of other Plan provisions, if any,
to secure their Tax Claims until paid in full as called for by this Plan. Based upon the Proofs of
Claim the Debtor would show the monthly payment on all Class 2 claims will be approximately
$515.

        The Class 2 Creditors are impaired under this Plan.




DEBTOR’S PLAN OF REORGANIZATION PURSUANT TO SECTION 1190 OF THE BANKRUPTCY CODE
DATED MAY 26, 2020 - Page 9
  Case 20-41227        Doc 2    Filed 05/26/20 Entered 05/26/20 17:44:15             Desc Main
                                 Document     Page 10 of 17



        Class 3 Claimants (Allowed Secured Claims of BMO Harris) are impaired and shall be
satisfied as follows: On or about June 23, 2017 the Debtor executed that certain Loan and Security
Agreement (“Agreement #1") with BMO Harris Bank N.A. (“BMO”) for the purchase of that certain
2018 Utility Trailer VIN ending 7206 with that certain Thermo King Unit s/n ending1699
(“Agreement #1 Collateral”) for the original purchase price of $88,442.40. In the First Bankruptcy
BMO asserted a Proof of Claim under Agreement #1 in the amount of $50,474.59. The Debtor would
show the current value of the Agreement # 1 Collateral is $40,000. The Debtor shall pay BMO a
secured claim in the amount of $40,000 under Agreement #1. This amount shall be paid in 36 equal
monthly installments with interest at the rate of 5% per annum commencing on the Effective Date.


        On or about June 22, 2018, the Debtor executed that certain Loan and Security Agreement
(“Agreement #2") with BMO for the purchase of that certain 2014 Utility Trailer VIN ending 9737
with that certain Thermo King Unit s/n ending 4583 (“Agreement #2 Collateral”) for the original
purchase price of $37,723.20. In the First Bankruptcy BMO asserted a Proof of Claim under
Agreement #2 in the amount of $26,654. The Debtor would show the current value of the Agreement
# 2 Collateral is $23,000. The Debtor shall pay BMO a secured claim in the amount of $23,000
under Agreement #2. This amount shall be paid in 36 equal monthly installments with interest at the
rate of 5% per annum commencing on the Effective Date.

        On or about July 6, 2018, the Debtor executed that certain Loan and Security Agreement
(“Agreement #3") with BMO for the purchase of that certain 2019 Freightliner Truck VIN ending
4785 (“Agreement #3 Collateral”) for the original purchase price of $201,631.80. In the First
Bankruptcy BMO asserted a Proof of Claim under Agreement #3 in the amount of $151,216.42. The
Debtor would show the current value of the Agreement # 3 Collateral is $84,900. The Debtor shall
pay BMO a secured claim in the amount of $84,900 under Agreement #3. This amount shall be paid
in 60 equal monthly installments with interest at the rate of 5% per annum commencing on the
Effective Date.

       BMO shall retain its liens on the BMO Agreement #1, BMO Agreement #2 and BMO
Agreement #3 Collateral until paid in full under the terms of this Plan. In the event of a Default
under the terms of this Plan, BMO shall be entitled to immediate possession of the collateral
associated with the Agreement in default without further Order of this Court.

       The Class 3 Creditor is impaired under this Plan.

       Class 4 Claimants (Allowed Secured Claims of Transportation Alliance Bank, Inc dba
TAB Bank) are impaired and shall be satisfied as follows: On or about October 3, 2017 the Debtor
executed that certain Business Loan Agreement (“Agreement #1") with Transportation Alliance
Bank, Inc b/d/a TAB Bank (“TAB”) for the purchase of that certain 2018 Freightliner Truck VIN
ending 4766 (“Agreement #1 Collateral”) for the original purchase price of $132,242.36. In the First
Bankruptcy TAB asserted a Proof of Claim under Agreement #1 in the amount of $100,598.91. The
Debtor would show the current value of the Agreement # 1 Collateral is $55,000. The Debtor shall
pay TAB a secured claim in the amount of $55,000 under Agreement #1. This amount shall be paid


DEBTOR’S PLAN OF REORGANIZATION PURSUANT TO SECTION 1190 OF THE BANKRUPTCY CODE
DATED MAY 26, 2020 - Page 10
  Case 20-41227        Doc 2     Filed 05/26/20 Entered 05/26/20 17:44:15             Desc Main
                                  Document     Page 11 of 17



in 60 equal monthly installments with interest at the rate of 5% per annum commencing on the
Effective Date.

        On or about February 28, 2018, the Debtor executed that certain Business Loan Agreement
(“Agreement #2") with TAB for the purchase of that certain 2018 Freightliner Truck VIN ending
9325 (“Agreement #1 Collateral”) for the original purchase price of $142,054.85. In the First
Bankruptcy TAB asserted a Proof of Claim under Agreement #2 in the amount of $121,319.08. The
Debtor would show the current value of the Agreement # 2 Collateral is $82,900. The Debtor shall
pay TAB a secured claim in the amount of $82,900 under Agreement #2. This amount shall be paid
in 60 equal monthly installments with interest at the rate of 5% per annum commencing on the
Effective Date.

        TAB shall retain its liens on the TAB Agreement #1 and TAB Agreement #2 Collateral until
paid in full under the terms of this Plan. In the event of a Default under the terms of this Plan, TAB
shall be entitled to immediate possession of the collateral associated with the Agreement in default
without further Order of this Court.

       The Class 4 Creditor is impaired under this Plan.

        Class 5 Claimants (Allowed Secured Claims of Simmons Bank) are impaired and shall
be satisfied as follows: On or about February 28, 2018 the Debtor executed that certain Equipment
Finance Agreement (“Agreement") with Simmons Bank (“Simmons”) for the purchase of that
certain 2018 Utility Trailer VIN ending 14256 (“Agreement Collateral”) for the original purchase
price of $74,020.20. In the First Bankruptcy Simmons asserted a Proof of Claim under the
Agreement in the amount of $51,225.90. The Debtor would show the current value of the Agreement
Collateral is $40,000. The Debtor shall pay Simmons a secured claim in the amount of $40,000
under the Agreement. This amount shall be paid in 36 equal monthly installments with interest at
the rate of 5% per annum commencing on the Effective Date.

        Simmons shall retain its liens on the Agreement Collateral until paid in full under the terms
of this Plan. In the event of a Default under the terms of this Plan, Simmons shall be entitled to
immediate possession of the Agreement Collateral without further Order of this Court.

       The Class 5 Creditor is impaired under this Plan.

        Class 6 Claimants (Allowed Secured Claims of ACAR Leasing LTD dba GM Financial
Leasing) are impaired and shall be satisfied as follows: On or about March 12, 2018 the Debtor
executed that certain Closed End Motor Vehicle Lease (“Agreement”) with Gateway Buick, GMC1
(“ACAR”) for the purchase of that certain 2018 GMC Sierra VIN ending 3117 (“Agreement
Collateral”) for the original purchase price of $60,758.01. In the First Bankruptcy ACAR asserted
a Proof of Claim under the Agreement in the amount of $13,600. The Debtor would show the current


       1
      Upon information and belief the Agreement was assigned to
ACAR Leasing LTD dba GM Financial Leasing.
DEBTOR’S PLAN OF REORGANIZATION PURSUANT TO SECTION 1190 OF THE BANKRUPTCY CODE
DATED MAY 26, 2020 - Page 11
  Case 20-41227         Doc 2     Filed 05/26/20 Entered 05/26/20 17:44:15              Desc Main
                                   Document     Page 12 of 17



value of the Agreement Collateral is $25,000. The Debtor shall pay ACAR a secured claim in the
amount of $13,600 under the Agreement. This amount shall be paid in 60 equal monthly installments
with interest at the rate of 5% per annum commencing on the Effective Date.

        ACAR shall retain its liens on the Agreement Collateral until paid in full under the terms
of this Plan. In the event of a Default under the terms of this Plan, ACAR shall be entitled to
immediate possession of the Agreement Collateral without further Order of this Court.

        The Class 6 Creditor is impaired under this Plan.

        Class 7 Claimants (Allowed Secured Claims of Bank of the Ozarks) are impaired and
shall be satisfied as follows: On or about December 4, 2017 the Debtor executed that certain
Equipment Finance Agreement (“Agreement #1") with Bank of the Ozarks (“Ozarks”) for the
purchase of that certain 2018 Utility Trailer VIN ending 1421 with a Thermo King Unit s/n ending
3468 (“Agreement #1 Collateral”) for the original purchase price of $71,874.60. In the First
Bankruptcy Ozarks asserted a Proof of Claim under Agreement#1 in the amount of $41,647.71. The
Debtor would show the current value of Agreement #1 Collateral is $40,000. The Debtor shall pay
Ozarks a secured claim in the amount of $40,000 under Agreement #1. This amount shall be paid
in 36 equal monthly installments with interest at the rate of 5% per annum commencing on the
Effective Date.

        On or about October 3, 2016 the Debtor executed that certain Equipment Finance Agreement
(“Agreement #2") with Ozarks for the purchase of that certain 2014 Utility Trailer VIN ending
5605 with a Thermo King Unit s/n ending 5605 (“Agreement #2 Collateral”) for the original
purchase price of $41,933.76. In the First Bankruptcy Ozarks asserted a Proof of Claim under
Agreement#2 in the amount of $7,682.43. The Debtor would show the current value of Agreement
#2 Collateral is $20,000. The Debtor shall pay Ozarks a secured claim in the amount of $7,682.43
under Agreement #2. This amount shall be paid in 36 equal monthly installments with interest at the
rate of 5% per annum commencing on the Effective Date.

        Ozarks shall retain its liens on the Ozarks Agreement #1 and Ozarks Agreement #2
Collateral until paid in full under the terms of this Plan. In the event of a Default under the terms of
this Plan, Ozarks shall be entitled to immediate possession of the collateral associated with the
Agreement in default without further Order of this Court.


        The Class 7 Creditor is impaired under this Plan.

        Class 8 Claimants (Allowed Secured Claims of BlueBridge Financial, LLC) are impaired
and shall be satisfied as follows: On or about December 14, 2016 the Debtor executed that certain
Equipment Finance Agreement (“Agreement") with BlueBridge Financial, LLC (“BlueBridge”) for
the purchase of that certain 2017 Utility Trailer VIN ending 2417 (“Agreement Collateral”) for the
original purchase price of $86,110.20. In the First Bankruptcy BlueBridge asserted a Proof of Claim
under the Agreement in the amount of $37,314.42. The Debtor would show the current value of the


DEBTOR’S PLAN OF REORGANIZATION PURSUANT TO SECTION 1190 OF THE BANKRUPTCY CODE
DATED MAY 26, 2020 - Page 12
  Case 20-41227         Doc 2     Filed 05/26/20 Entered 05/26/20 17:44:15              Desc Main
                                   Document     Page 13 of 17



Agreement Collateral is $40,000. The Debtor shall pay BlueBridge a secured claim in the amount
of $37,414.42 under the Agreement. This amount shall be paid in 36 equal monthly installments with
interest at the rate of 5% per annum commencing on the Effective Date.

       BlueBridge shall retain its liens on the Agreement Collateral until paid in full under the
terms of this Plan. In the event of a Default under the terms of this Plan, BlueBridge shall be entitled
to immediate possession of the Agreement Collateral without further Order of this Court.

        The Class 8 Creditor is impaired under this Plan.


         Class 9 (Allowed Secured Claims of ENGS Commercial Finance) are impaired and shall
be satisfied as follows: On or about December 5, 2017 the Debtor executed that certain Commercial
Finance Agreement (“Agreement") with ENGS Commercial Finance Co. (“ENGS”) for the purchase
of that certain 2018 Freightliner Truck VIN ending 3319 (“Agreement Collateral”) for the original
purchase price of $141,579.50. As of the petition Date the amount owed ENGS under the Agreement
was $117,192. The Debtor would show the current value of the Agreement Collateral is $64,900.
The Debtor shall pay ENGS a secured claim in the amount of $64,900 under the Agreement. This
amount shall be paid in 60 equal monthly installments with interest at the rate of 5% per annum
commencing on the Effective Date.

        ENGS shall retain its liens on the Agreement Collateral until paid in full under the terms of
this Plan. In the event of a Default under the terms of this Plan, ENGS shall be entitled to immediate
possession of the Agreement Collateral without further Order of this Court.

        The Class 9 Creditor is impaired under this Plan.




        Class 10 (Allowed Unsecured Creditors) are impaired and shall be satisfied as follows:
All allowed unsecured creditors, which shall include any deficiency claims for creditors in Classes
3 through 9, shall share pro rata in the unsecured creditors pool. The Debtor shall make monthly
payments commencing on the Effective Date of $2,000 into the unsecured creditors’ pool. The
Debtor shall make distributions to the Class 10 creditors every 90 days commencing 90 days after
the Effective Date. The Debtor shall make a total of 60 payments into the unsecured creditors pool
with the first payment being made on the Effective Date.

        The Class 10 creditors are impaired.


        Class 11 (Current Owners) are not impaired under the Plan and shall be satisfied as
follows: The current owner will receive no payments under the Plan, however, they will be allowed
to retain their ownership in the Debtor.


DEBTOR’S PLAN OF REORGANIZATION PURSUANT TO SECTION 1190 OF THE BANKRUPTCY CODE
DATED MAY 26, 2020 - Page 13
   Case 20-41227        Doc 2     Filed 05/26/20 Entered 05/26/20 17:44:15               Desc Main
                                   Document     Page 14 of 17



        Class 11 Claimants are not impaired under the Plan.

                                   ARTICLE VII
                        MECHANICS/IMPLEMENTATION OF PLAN

        Debtor anticipates the continued operations of the business to fund the Plan.



                                        ARTICLE VIII.
                                     FEASIBILITY OF PLAN


        The projections of the future business operations are attached hereto as Exhibit “A”. The
Debtor believes that the projections are accurate based upon the historical operations of the business
prior to the COVID-19 shutdown and the work currently on the books. Based upon the projections,
the Debtor believes the Plan to be feasible.


                                       ARTICLE IX
                                RETENTION OF JURISDICTION

        The Bankruptcy Court's jurisdiction to enforce or interpret this Plan shall be retained under
the Plan.


                                     ARTICLE X.
                            ALTERNATIVES TO DEBTOR'S PLAN

        If the Debtor's Plan is not confirmed, the Debtor’s bankruptcy case may be converted to a
case under Chapter 7 of the Code, in which case a trustee would be appointed to liquidate the assets
of the Debtor for distribution to its Creditors in accordance with the priorities of the Code. Generally,
a liquidation or forced sale yields a substantially lower amount. As set forth above, the Debtor owes
approximately $20,000 in tax claims and approximately $15,000 in administrative claims. Claims
to the administrative creditors and the tax creditors must be paid prior to the unsecured creditors
receiving any payment. The amount owed to the secured creditors is approximately $553,000. The
values of the collateral securing the secured claims is approximately $511,000. The Debtor believes
the value of the assets would not exceed the administrative creditors, secured creditors and tax
creditor debts, and therefore, a liquidation would result in no distribution to the unsecured creditors.

        A liquidation analysis is attached hereto as Exhibit “B”.

                                  ARTICLE XI
                  STATUS OF EXECUTORY CONTRACTS AND LEASES

DEBTOR’S PLAN OF REORGANIZATION PURSUANT TO SECTION 1190 OF THE BANKRUPTCY CODE
DATED MAY 26, 2020 - Page 14
  Case 20-41227         Doc 2     Filed 05/26/20 Entered 05/26/20 17:44:15              Desc Main
                                   Document     Page 15 of 17



      All unexpired leases and executory contracts shall be assumed on or before the Effective
Date. To the extent there are any unexpired leases or executory contracts, which have not been
assumed or dealt with in this Plan or Court Order prior to the Effective Date, they are rejected.


                                  ARTICLE XII
                     EVENTS OF DEFAULT AND EFFECT THEREOF


         Unless expressly provided herein to the contrary, no Claimant shall have the right to enforce
any rights under this Plan until the Reorganized Debtor fails to cure any default hereunder within
thirty (30) days of receipt of written notice of such default to Reorganized Debtor.


        Default shall occur if one scheduled Plan payment is not made by Debtor
or if current taxes are not timely paid pursuant to state law. In the event of default, any party in
interest who has not received their required payment, shall send written notice of default as set forth
in section 9.2 above. Any notice of default sent by ad valorem taxing authorities, under the Plan may
be sent to Bahadur Dhesi 408-591-6810. In the event the default of payment to the ad valorem taxing
authorities is not cured within twenty (20) days of the date of the facsimile, ad valorem taxing
authorities may proceed to collect all amounts owed pursuant to state law outside of the Bankruptcy
Court. The ad valorem taxing authorities shall not be required to give more than two notices of
default. Upon the third event of default, the ad valorem taxing authorities shall be able to collect all
amounts pursuant to state law outside of the Bankruptcy Court. Notwithstanding anything in this
Plan to the contrary, the Bankruptcy Court shall not retain jurisdiction with respect to any tax claims
except for (i) resolving the amount of any such tax claim arising prior to confirmation, and (ii)
enforcing the discharge provision of the Plan.


                                          ARTICLE XIII
                                          DISCHARGE

       Upon Confirmation pursuant to 11 U.S.C. §1191(a) to the extent that a Claim or Debt has
been dealt with under this Plan, such Claim or Debt will be discharged. Upon confirmation pursuant
to 11 U.S.C. § 1191(b) discharge shall occur upon completion of all payments required under this
Plan.

        The automatic stay imposed by Section 362 of the Code or any preliminary injunction granted
by the Court to allow for Substantial Consummation of this Plan shall remain in effect until the
Effective Date.


                                  ARTICLE XIV
                  RISKS TO CREDITORS UNDER THE DEBTOR'S PLAN

DEBTOR’S PLAN OF REORGANIZATION PURSUANT TO SECTION 1190 OF THE BANKRUPTCY CODE
DATED MAY 26, 2020 - Page 15
  Case 20-41227        Doc 2     Filed 05/26/20 Entered 05/26/20 17:44:15              Desc Main
                                  Document     Page 16 of 17




         Claimants and Equity Interest Holders should be aware that there are a number of substantial
risks involved in consummation of the Plan. The Plan contemplates that there will be excess funds
to pay Creditor Claims.

                                  ARTICLE XVI
                         TAX CONSEQUENCES TO THE DEBTOR

         Implementation of the Plan may result in federal income tax consequences to holders of
Claims, Equity Interest Holders, and to the Debtor. In this case most of the creditors will not be paid
in full the amount of their claims. Tax consequences to a particular Creditor or Equity Interest
Holder may depend on the particular circumstances or facts regarding the Claim of the Creditor or
the interests of the Equity Interest Holder. CLAIMANTS ARE URGED TO CONSULT THEIR
OWN TAX ADVISOR AS TO THE CONSEQUENCES OF THE PLAN TO THEM UNDER
FEDERAL AND APPLICABLE STATE AND LOCAL TAX LAWS.


                                    ARTICLE XVII
                         PENDING OR ANTICIPATED LITIGATION

        The Debtor has evaluated potential claims which may be brought. The Debtor is unaware
of any litigation which could be brought for the benefit of the creditors of the estate.

                                       Dated: May 26, 2020.

                                       Respectfully submitted,

                                       Royal Express Transport, LLC.

                                        _/s/ Bahadur Dhesi____
                                       By: Bahadur Dhesi
                                       Its: Managing Member




DEBTOR’S PLAN OF REORGANIZATION PURSUANT TO SECTION 1190 OF THE BANKRUPTCY CODE
DATED MAY 26, 2020 - Page 16
  Case 20-41227       Doc 2   Filed 05/26/20 Entered 05/26/20 17:44:15   Desc Main
                               Document     Page 17 of 17




                                  EXHIBIT ‘B’

LIQUIDATION ANALYSIS

                                  CHAPTER 7                CHAPTER 11
ASSETS

Trucks
        Freightliner 4766         55,000                   55,0002
        Freightliner 9325         82,900                   82,900
        Freightliner 3319         64,900                   64,900
        Freightliner 4785         84,900                   84,900
        Peterbilt 9387            20,000                   20,000
        GMC 3117                  13,600                   13,600
Trailers
        2014 - 9737               23,000                   23,000
        2018 - 1421               40,000                   40,000
        2018 - 1425               40,000                   40,000
        2017 - 2417               40,000                   40,000
        2018 - 7206               40,000                   40,000
        2014 - 5605               20,000                   20,000



LIABILITIES

ADMINISTRATIVE                    15,000                   15,000
TAX CREDITORS                     14,000                   14,000
SECURED CREDITORS                 553,000                  511,000
UNSECURED CREDITORS               100,000                  150,000

DISTRIBUTION TO UNSECURED            0%                    60%




         2
      The chapter 11 and Chapter 7 values were taken from listing
at Truckpaper.com. Truckpaper.com is an on-line listing service for
used trucks and trailers.
